PER CURIAM.
This is a bill for infringement of three reissue patents, all belonging to complainant below and all being for invention adapted to burn kerosene oil with a blue flame in a cook stove. The court below held that reissue patent No. 11,607 to Otto Ewert, and the reissue of patent to Wm. R. Jeavons, No. 11,601, were void for excessive and useless delay in the applications for such reissue, and also that the original claim, carried into the reissued patents to each were void for anticipation in the three Morrill patents, Nos. 44,548, 55>°33> and 60,224, and that the reissued Blackford patent, No. 11,575, w.as so narrowed and limited as to be at most good for the specific structure claimed and described, and that, so limited, the defendant does not infringe. Upon the opinion of District Judge SWAN, as to the points mentioned, this court affirms the decree of the court below.